Citation Nr: 1232317	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a myocardial infarction, status post stenting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The appellant (also referred to as the Veteran) served on active duty from June 1978 to June 1981.  He also served in the United States Army Reserve from approximately December 1999 to September 2006 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the appeal for additional development in December 2008 and April 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's diabetes or myocardial infarction are related to his initial period of active service or events therein; and there is no evidence of diabetes or myocardial infarction within one year following discharge from such period of service.  

2.  The preponderance of the evidence shows that the Veteran's diabetes existed prior to and was not aggravated during his June 2002 period of ACDUTRA.
 
3.  The Veteran suffered a myocardial infarction on September 17, 2002.  He was not on ACDUTRA or INACDUTRA at that time.  

CONCLUSIONS OF LAW

1.  Diabetes was not incurred or aggravated during a period of active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

2.  A myocardial infarction was not incurred or aggravated during a period of active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's assertion that his diabetes and residuals of a myocardial infarction, status post stenting are related to either his active service, ACDUTRA, and/or INACDUTRA.  

Legal Criteria

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including diabetes and cardiovascular disease, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). 

Presumptions of service connection, soundness, aggravation, etc., generally do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Analysis
	
1.  Diabetes mellitus

In December 2003, the Veteran submitted a claim for service connection for diabetes.  He reported that his diabetes began on June 20, 2002.  

In his September 2004 notice of disagreement, the Veteran reported that during a period of ACDUTRA from June 15 to June 29, 2002, his condition was such that he was sent home from active training immediately due to an elevated sugar reading.  Another soldier had to drive him and on his return, he immediately went to his private physician where he was diagnosed with diabetes.  Only 3 months prior to that, he was found fit for duty.  He argued that his diabetes occurred while on ACDUTRA and although a diagnosis was not made, the symptoms appeared at that time.  

On review, there is no evidence of diabetes during the Veteran's initial period of active service or within one year following his discharge from that period of service.  

As noted, the Veteran argues that his diabetes had its onset during a period of ACDUTRA.  Personnel records confirm that he was ordered to a period of ACDUTRA for the period from June 15, 2002 to June 29, 2002.  

A December 1999 examination for enlistment in the Reserves showed an elevated glucose level of 185.  The Veteran underwent a retention physical examination in March 2002.  He was found fit for retention, but it was noted that he had various abnormal findings, including hyperglycemia.  Glucose was elevated at 194.  The Veteran was to follow-up with a civilian provider regarding the abnormal finding.  

The Veteran did not have an examination contemporaneous with the period of service on which his claim is based (June 2002 ACDUTRA).  On June 20, 2002, the Veteran was seen for a blood pressure analysis and inflammation of the penis.  Urinalysis at that time showed that glucose was high.  An "Individual Sick Slip" dated the same day, indicated that he needed to go home to follow up with his doctor the following day or as soon as possible.  A May 2003 administrative note, written at the Veteran's request, states that he was sent home on June 20, 2002 to follow up with his doctor for his glycosuria.  

A March 2003 statement from Dr. A.R., a private endocrinologist, indicates that the Veteran had a positive family history of type 2 diabetes.  He stated that the Veteran had only been recently diagnosed with diabetes but that it was very well known that patients can be asymptomatic and undiagnosed with this disorder for a longer time period.  A May 2003 statement from Dr. A.R. indicates that the Veteran had been a patient since December 2000 and was diagnosed with diabetes in June 2002.  

DA Form 2173, Statement of Medical Examination and Duty Status, dated in March 2005, indicates that on June 20, 2002, the Veteran was on ACDUTRA.  He alleged that his duty aggravated diabetes, but medical records indicated no evidence to suggest that.  Diabetes was considered to have existed prior to service and was not incurred in the line of duty.  

In an April 2005 sworn statement, the Veteran reported he was first diagnosed with diabetes in June 2002 and that he did not have any episodes of high sugar or take any medication for diabetes prior to his June 2002 period of annual training.  

In September 2006, the Veteran was involuntarily discharged from the Reserves due to being medically disqualified.  

Information in the claims file indicates that the Veteran requested correction of his military records.  Specifically, he requested a change of his reason for discharge from "disability, not in the line of duty - involuntary" to "disability, in the line of duty."  In July 2011, the Army Board for Correction of Military Records denied the application.  In making this determination it was noted that the appellant was only separated after he underwent a comprehensive medical evaluation and examination and it was determined the diabetes condition that resulted in his discharge was not incurred in the line of duty.  

On VA examination in July 2011, the Veteran reported the onset of diabetes while on active duty in 2002.  The examiner stated it was as likely as not that the diabetes existed prior to his period of ACDUTRA in June 2002.  In support of this statement, she noted that the March 2002 examination listed "hyperglycemic" as an abnormal finding and stated that if he was hyperglycemic in March 2002, it was likely that he also was diabetic at that time.  She further stated that diabetes usually occurs over time.  Regarding aggravation, the examiner stated that it was less likely as not that the diabetes was permanently aggravated by his period of ACDUTRA.  She noted that type 2 diabetes requires dietary restrictions, exercise and usually medication.  The natural progression of diabetes will require medication if dietary restrictions and mild increases in exercise are not adhered to.  She stated that in this case, it would be the natural progression of the disease to worsen if he did not seek treatment for the hyperglycemia noted in March 2002.  

On review, objective evidence shows a history of elevated glucose levels prior to the June 2002 period of ACDUTRA.  Indeed, despite the fact the Veteran was found fit for retention in March 2002, he was hyperglycemic at that time and instructed to follow up with his private physician.  As discussed, the military determined the diagnosis of diabetes was not in the line of duty and the Army Board for Correction of Military Records found no basis for changing this finding.  The Board acknowledges that the legal standards for the military differ from the VA.  Nonetheless, this evidence is clearly against the claim and these findings were essentially confirmed in the July 2011 VA examination.   The Board has considered the Veteran's arguments, but notes that as a lay person, he is not competent to provide an opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

While there is evidence that the Veteran's diabetes may have increased in severity during the time he was also performing ACDUTRA, there is no evidence that his current bilateral diabetes was incurred during ACDUTRA.  As above, the presumption of aggravation does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Although the Veteran contends that his diabetes is due to military service, the Board finds this allegation less than credible.  While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, Buchanan, 451 F.3d at 1331, the Veteran's post-service treatment records showing a diagnosis of diabetes in June 2002.  These records undermine the Veteran's credibility.  

The Veteran's claim for service connection includes his own assertion that his current diabetes is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current diabetes is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  In this case, the only medical opinion in the claims file is a negative opinion.    

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2. Residuals of a myocardial infarction

In December 2003, the Veteran submitted a claim for service connection for a myocardial infarction (heart attack).  He reported that he had a heart attack on September 16, 2002, while on military duty.  

In his September 2004 notice of disagreement, he reported that he was on temporary duty for travel orders from the civilian side of his employment from September 15 to September 20, 2002.  He reported that he was required to be an active member of the Reserves in order to maintain his civilian employment.  In his July 2005 Form 9, the Veteran reported that he completed annual training in June 2002 and attended drill in July 2002, August 2002, and September 2002.  He also reported another mild heart attack on June 4, 2005 while attending drill with subsequent catheterization and bypass surgery.  

Active duty records show that the Veteran was seen for complaints of chest pain in January 1979, March 1979 and April 1980.  On separation examination in May 1981, his heart and chest were normal on clinical evaluation and chest x-ray was also normal.  

Private medical records show that the Veteran was admitted to the hospital on September 17, 2002 where he underwent an emergent cardiac catheterization for an acute myocardial infarction.  

On VA examination in August 2009, the Veteran reported that in September 2002, while on orders from his Department of Defense (DOD) job, he began having chest pain and was diagnosed with a myocardial infarction.  He had another myocardial infarction in September 2005.  The examiner opined that it was less likely than not the heart disease was incurred on active duty.  The examiner noted that the Veteran was seen for chest pain multiple times while on active duty, but the chest pain was non-cardiac in nature.  He was diagnosed with pleuritic chest pain and chest wall syndrome and treated with muscle relaxants.  The examiner stated that there was no evidence that the Veteran had coronary artery disease while on active duty.

The claims file contains an August 2009 "unsigned/draft" opinion which states it was more likely than not that the heart disease was incurred or aggravated during a period of ACDTURA.  The examiner stated that the Veteran had a heart attack while on temporary duty for the Army, assuming the orders were legitimate.  In a signed opinion, however, the examiner stated that she was unable to determine whether the heart disease was incurred in or aggravated during a period of ACDUTRA in the line of duty and that the line of duty determination needed to be made by his Reserve command.  

On review, evidence of record is against finding that any current heart disease or myocardial infarction is related to the Veteran's initial period of active service.  As discussed, the complaints recorded were not cardiac in nature.  There is also no evidence of cardiovascular disease manifested to a compensable degree within one year following discharge from the Veteran's initial period of active service.  

Evidence of record shows that the Veteran was hospitalized for a myocardial infarction on September 17, 2002.  In determining whether service connection is warranted, it is necessary to determine his duty status at that time.  

As noted, the Veteran contends that he was on military duty at the time of his heart attack.  He is competent to report his duty status.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's reports, however, are not supported by the overall evidence of record.  

Information in the claims file indicates that the Veteran was in the Reserves and was also employed as a DOD civilian.  In support of his claim, he submitted a September 5, 2002 record, which shows he was to proceed on temporary duty, for a period of 5 days beginning September 16, 2002.  The claims file does not contain any documentation that he was ordered to a period of ACDUTRA or INACDUTRA at this time.  On review, the temporary duty orders appear to have been issued in connection with his civilian employment.  

The claims file also contains various other evidence supporting a finding that the Veteran was on temporary duty for his civilian job and not on orders in his capacity as a Reservist.  For example, at the time of his September 2002 hospital admission, he reported that he worked in the military as a civilian.  In his notice of disagreement, the Veteran reported that he was on temporary duty for the civilian side of his employment.  An SF 71, Request for Leave or Approved Absence, indicates that he requested sick and annual leave from his civilian job for the period from September 17 to October 30, 2002.  In the April 2005 sworn statement, the Veteran indicated that his heart attack was while he was in a civilian status and not while on military duty status.  Records reportedly received from DFAS do not indicate the Veteran was drilling on September 16 or 17, 2002.  

The Board has considered the August 2009 "draft" VA opinion, but does not find it probative in light of the subsequent signed opinion and the Board's finding regarding the Veteran's duty status on the date in question.  

The Board acknowledges the Veteran's statement that he suffered another heart attack in June 2005 while on military duty.  Again, there is no evidence that he was on ACDUTRA or INACDUTRA on the date in question.  Even assuming, without conceding that he was, there is no indication that his preexisting heart condition was permanently worsened during such service.  

On review, there is no basis for awarding service connection for residuals of a myocardial infarction.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  The claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

By letters dated in December 2003 and January 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The case was most recently readjudicated in the May 2012 supplemental statement of the case, which also included notice of how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims file contains active duty treatment records, Reserve treatment records, VA records, and various private records.  Records were requested from a private endocrinology clinic in August 2011.  An October 2011 report of contact indicates that the clinic did not have the records requested.  The Board notes, however, that the claims file already contains various medical statements from this provider.  

Extensive efforts have been made to verify duty status on September 17, 2002.  The claims file contains multiple copies of retirement point statements and other personnel records.  Pursuant to the April 2011 remand, information was requested from the Defense Finance and Accounting Service (DFAS).  The claims file contains an envelope labeled "DFAS, 4/25/2012" which contains various pay records, as well as a March 2012 statement from the Veteran indicating that he was enclosing the requested information from DFAS.  In October and December 2011, the Appeals Management Center (AMC) requested information from the Veteran's previous Reserve unit.  These requests were returned to sender.  On review, the claims file contains relevant records pertaining to Reserve service and additional development is not warranted.  

VA medical records dated in April 2011 indicate that the Veteran was working on a Social Security claim.  The Board acknowledges that records from the Social Security Administration have not been obtained.  The issues in this case largely involve the Veteran's duty status and medical conditions diagnosed in 2002.  There is no reason to believe that records pertaining to a current Social Security claim would help to substantiate the appeal and he has not identified the records as relevant.  Thus, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

The Veteran was provided VA examinations in August 2009 and July 2011.  These examinations are adequate and additional examination and/or opinion are not needed.  

On review, the Veteran was provided the opportunity to present pertinent evidence and he submitted various records and argument in support of his claim.  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).



ORDER

Service connection for diabetes mellitus is denied.

Service connection for residuals of a myocardial infarction, status post stenting is denied.  



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


